Citation Nr: 18100311
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-40 316
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for bilateral tinnitus is granted.
FINDING OF FACT
There is competent evidence that the Veteran was exposed to loud noise in service and the Veterans current tinnitus had its onset during service.
CONCLUSION OF LAW
The criteria for service connection for bilateral tinnitus have been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1967 to October 1969, including service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge and two Bronze Stars for valor, among other decorations. 
This matter is before the Board of Veterans Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for chronic diseases, such as organic diseases of the nervous system which include tinnitus.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
During his hearing the Veteran reported that he first started noticing his constant, bilateral tinnitus after an artillery round exploded nearby during an attack in Vietnam.  He specifically recalled the date in August 1968.  At first he also had no hearing, but his hearing gradually returned; the hissing sound in his ears did not go away and has remained ever since.  The Board recognizes that the August 2011 VA examiner stated any opinion between service and current tinnitus would be speculative.  The Board finds the Veterans testimony at his hearing to be probative as to the existence of tinnitus during service.  Tinnitus is a condition readily identifiable by a lay person and the Board has no reason to doubt the Veterans credibility.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In fact, the Board found the Veterans testimony to be highly credible.  Thus, the Board finds that the Veteran has competently and credibly asserted that he had tinnitus during service.  He has also competently and credibly asserted he has tinnitus currently. 
As tinnitus, a chronic disease, was present during service and is present currently, and is not clearly attributable to an intercurrent cause, service connection is granted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain, 27 Vet. App. at 271; Walker, 708 F.3d 1331.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

